Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 9 May 2022 have been fully considered but they are not persuasive. 
	I.	The Applicants, on page 6, line 23 through page 7, line 2, argue “Given the purpose of providing an insulation tape as taught by JP ‘382 is to reinforce an uncoated portion as opposed to a coated portion, there is no manner whereby a skilled artisan may be prompted to provide the insulation tape taught by JP ‘382 to the winding start part of JP ‘755. The electrode of JP ‘755 lacks an uncoated portion
in the winding start part, which would otherwise call for additional reinforcement. And without an insulating tape, JP ‘755 teaches that reinforcement would exist by virtue of coating in the alleged winding start side end of the negative electrode collector”.
	In response,
	JP 755 discloses “…The negative electrode lead 6c is attached to the negative electrode plate at the winding start portion 41…”. (paragraph [0044], lines 6-7). “One end of the negative electrode lead 6c is connected to the negative electrode plate 6. The other end of the negative electrode lead 6c is connected to the bottom surface of the outer case 1”. (paragraph [0015], lines 9-11).
	As would be obvious to one of ordinary skill in the art, on one end of the negative electrode current collector (16), a negative electrode lead 6c would not be coated with active material in order for it to be electrically and mechanically (via e.g., welding) to an electrode terminal of the battery (i.e. the bottom surface of the outer case), thus allowing for an electric current to be extracted from the battery.
JP ‘382 has been relied upon for its disclosure of a negative electrode (3) including an un-covered portion (19) in the winding start side end (i.e. the inner peripheral or circumferential side end) of the negative electrode collector (17), wherein a surface of the negative electrode collector (17) is exposed at the-uncovered portion (19).

II.	The Applicants, on page 8, lines 8-11, argue “… a skilled artisan seeking to improve protection against electrode deformation and concomitant short circuit would not attempt the suggested modification to create an un-covered portion in the winding start part of JP ‘755. As such, assuming arguendo JP ‘755 was modified with JP ‘382, the resulting device would not include “an un-covered portion in the winding start side end of the negative electrode collector, wherein a surface of the negative electrode collector is exposed at the-uncovered portion,” as instantly claimed.
In response,
JP 755 discloses “…The negative electrode lead 6c is attached to the negative electrode plate at the winding start portion 41…”. (paragraph [0044], lines 6-7). “One end of the negative electrode lead 6c is connected to the negative electrode plate 6. The other end of the negative electrode lead 6c is connected to the bottom surface of the outer case 1”. (paragraph [0015], lines 9-11). 
As would be obvious to one of ordinary skill in the art, on one end of the negative electrode current collector (16), a negative electrode lead 6c would not be coated with active material in order for it to be electrically and mechanically (via e.g., welding) to an electrode terminal of the battery (i.e. the bottom surface of the outer case), thus allowing for an electric current to be extracted from the battery.
JP ‘382 has been relied upon for its disclosure of a negative electrode (3) including an un-covered portion (19) in the winding start side end (i.e. the inner peripheral or circumferential side end) of the negative electrode collector (17), wherein a surface of the negative electrode collector (17) is exposed at the-uncovered portion (19).
Therefore, given that both JP ‘755 and JP 382 are directed to suppressing deformation of the electrode plate, it would have been obvious to modify the battery of JP ‘755 with teaching of JP ‘302 such that the negative electrode (of JP ‘755) includes the un-covered portion (of JP ‘302) in the winding start side end (peripheral or circumferential side end of JP ‘302) of the negative electrode collector, wherein a surface of the negative electrode collector is exposed at the-uncovered portion.
With the modification, the battery of the JP ‘755 combination would provide a coating portion for protecting against electrode deformation and an insulating tape for protecting against deformation of an uncoated portion.

III.	The Applicants, on page 9, lines 7-13, argue “…there is no manner whereby a skilled artisan may be prompted to provide the insulation tape taught by JP *382 to the winding start part of JP ‘755. Moreover, given the operating principles of the respective references, the arguendo combination would not result in a structure that simultaneously includes both an un-covered portion and an insulating tape in the
winding start side end of the negative electrode collector, as required by amended claim 1. There would be no rationale prompting the skilled artisan to modify the arguendo combination, so as to arrive at the invention as now presented.
	In response, 
The Applicants appear to be arguing that there is no teaching, suggestion, or motivation to combine the references.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, given that both JP ‘755 and JP 382 are directed to suppressing deformation of the electrode plate, it would have been obvious to modify the battery of JP ‘755 with teaching of JP ‘302 such that the negative electrode (of JP ‘755) includes the un-covered portion (of JP ‘302) in the winding start side end (peripheral or circumferential side end of JP ‘302) of the negative electrode collector, wherein a surface of the negative electrode collector is exposed at the-uncovered portion.

Response to Amendment
	This is in response to the Amendment filed 9 May 2022.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 4-5 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2013101755 (hereafter JP ‘755) in view of JP 2013012382 (hereafter JP ‘382).
Claim 1:	JP ‘755 in Figures 1, 2 and 6 disclose a nonaqueous electrolyte secondary battery (lithium-ion secondary battery) comprising: 
a winding type electrode body (4) in which a positive electrode (5) and a negative electrode (6) including a negative electrode active material layer (26) formed on a surface of a belt-shaped negative electrode collector (16) are wound in a spiral shape with at least one separator (7) interposed therebetween (paragraphs [[0014]-[0015], 
wherein the negative electrode (6)
includes a negative electrode lead (6c) bonded to a winding start side end (41) of the negative electrode collector (16), 
is wound at least one turn from a winding-direction inner end so as not to face the positive electrode (5) with the separator (7) interposed therebetween (paragraphs [0018]-[0019], [0042] and 0044]). See also entire document. 
JP ‘755 does not disclose an insulating tape adhered to the negative electrode collector so as to straddle a surface of the negative electrode lead in the winding direction, the negative electrode includes an un-covered portion in the winding start side end of the negative electrode collector, wherein a surface of the negative electrode collector is exposed at the-uncovered portion, wherein JP ‘382 further discloses that the negative electrode includes an un-covered portion in the winding start side end of the negative electrode collector, wherein a surface of the negative electrode collector is exposed at the-uncovered portion.
	JP ‘382 in Figure 4 discloses an insulating tape (21) adhered to a negative electrode current collector (17) so as to straddle a surface of the negative electrode lead (21) in the winding direction (paragraph [0009[)(Note that Figure 4 also discloses an insulating tape (16) adhered to a positive electrode current collector (12)),
wherein the negative electrode (3) includes an un-covered portion (19) in the winding start side end (peripheral or circumferential end) of the negative electrode collector (17), wherein a surface of the negative electrode collector (17) is exposed at the-uncovered portion (10).  See also entire document, in particular, paragraphs [[0016], [0026]-[0027], and [0030]-[0036]).
Therefore, given that both JP ‘755 and JP 382 are directed to suppressing deformation of the electrode plate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of JP ‘755 in light of the teaching of JP ‘382 such that an insulating tape adhered to the negative electrode collector so as to straddle a surface of the negative electrode lead in the winding direction, the negative electrode includes an un-covered portion in the winding start side end of the negative electrode collector, wherein a surface of the negative electrode collector is exposed at the-uncovered portion, wherein JP ‘382 further discloses that the negative electrode includes an un-covered portion in the winding start side end of the negative electrode collector, wherein a surface of the negative electrode collector is exposed at the-uncovered portion.
One having ordinary skill in the art would have been motivated to make the modification to provide an insulating tape that would have reduced deformation of an electrode plate and prevented a short circuit between electrode (paragraphs [0008], [0010]-[0011], [0014] and [0017]-[0018]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein JP ‘382 further discloses that the thickness of the insulating tape is smaller than the thickness of the negative lead (paragraphs [0032]-[0034]).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein JP ‘755 further discloses that in the electrode body (4), a space is formed at a winding core portion (hollow pin 45), and the negative electrode lead (6c) is bonded to an outer circumference side surface of the negative electrode collector (16).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein JP ‘755 discloses that the negative electrode lead face the negative electrode via the separator therebetween (JP ‘755 discloses that the lead can be attached to the negative electrode wherein the negative electrode comprises one separator, thus the lead is attached to the separator which contacts the active material deposited on the active material).

6.	Claims 2-3 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2013101755 (hereafter JP ‘755) in view of JP 2013012382 (hereafter JP ‘382) as applied to claim 1 above, and further in view of JP 2010-073653 (hereafter JP ‘653).
JP ‘755 and JP ‘382 are as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	The JP ‘755 combination does not disclose that the insulating tape is a two-layer tape formed of a base material layer (PP) and an adhesive layer.
JP ‘653 in Figure 2 discloses an insulating tape (11) that is a two-layer tape formed of a base material (PP) and an adhesive layer (a paste material made of EEA)(paragraphs [0021], [0023], [0032]-[0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulating tape of the JP ‘755 combination by incorporating the two-layered tape of JP ‘653.
One having ordinary skill in the art would have been motivated to make the modification to provide an insulating tape, covering the whole of an electrode plate, that would have prevented an internal short circuit caused by contact of the positive electrode lead and the negative electrode lead, thus improving reliability (paragraph [0022[).
Claim 3:	The rejection of claim 2 is as set forth above in claim 2 wherein JP ‘653 further discloses that the primary component of the base material layer is a polypropylene. 

7.	Claims 6-7 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2013101755 (hereafter JP ‘755) in view of JP 2013012382 (hereafter JP ‘382) as applied to claim 1 above, and further in view of Oura et al. (US20180131034).
JP ‘755 and JP ‘382 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 6:	The JP ‘755 combination does not disclose that the insulating tape is partially overlapped with the negative electrode active material.
	Oura et al. disclose an insulating tape (14) partially overlapped with a negative electrode active material (12)(See Figure 1 which, although directed to the positive electrode active material, exemplifies an insulating tape overlapped with a negative electrode active material layer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the JP ‘755 combination such that the insulating tape is partially overlapped with the negative electrode active material, as taught in Oura et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an insulating tape having sufficient strength and sufficient insulation that would have increased the energy density of the battery (paragraph [0024]).
Claim 7:	The JP ‘755 combination does not disclose that the insulating tape covers a portion including a width-direction center of the negative electrode current collector.
Oura et al. disclose an insulating tape (14) covering a portion including a width-direction center of a negative electrode current collector. (See Figure 1 which, although directed to the positive electrode active material, exemplifies an insulating tape overlapped with a negative electrode active material layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the JP ‘755 combination such the insulating tape covers a portion including a width-direction center of the negative electrode current collector, as taught in Oura et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an insulating tape having sufficient strength and sufficient insulation that would have increased the energy density of the battery (paragraph [0024]).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729